IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                                No. 06-10291
                              Summary Calendar                     August 28, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

EVYAN WALLACE

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:05-CR-68-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Evyan Wallace appeals the sentence he received upon revocation of his
term of supervised release. He argues that the sentence is unreasonable because
it exceeds the sentencing range recommended by the relevant policy statements
in the Sentencing Guidelines and because the district court failed to specify its
reasons for the sentence. The Government moves to dismiss the appeal or for
summary affirmance on the basis that we lack jurisdiction to consider it under
18 U.S.C. § 3742(a)(4). Wallace has served the entirety of his sentence and was

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-10291

released from prison on February 6, 2007. Because the issue raised in Wallace’s
appeal is moot, the appeal is DISMISSED. See Spencer v. Kemna, 523 U.S. 1,
7, 15 (1998). The Government’s motions are DENIED.




                                      2